Filed 10/26/20 In re E.F. CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re E.F. et al.,

 JOHN K.,
                                                                        A158796
              Plaintiff and Respondent,
 v.                                                                     (Contra Costa County
                                                                        Super. Ct. Nos. A18-00030,
 RYAN F.,
                                                                        A18-00031, A18-00032)
              Defendant and Appellant.


          Ryan F. (father) appeals an order terminating his parental rights to
three of his children. He contends that substantial evidence does not support
the court’s findings under Family Code1 section 7825 that the facts and
circumstances of his prior criminal conviction prove his unfitness to have
custody of the children, and that the court abused its discretion in concluding
that termination of parental rights was in his children’s best interest. We
find no error and shall affirm the order.
                                                     Background
          Jessica K. (mother) and father were married for 19 years. They had six
biological children whom they raised along with father’s eldest daughter by


          1   All statutory references are to the Family Code unless otherwise
noted.

                                                                1
another woman. Father’s parental rights to his three youngest daughters,
now ages 18, 16 and 9, are at issue in the present action.
      In 2012, father was convicted of sexually abusing his eldest daughter
(Pen. Code, § 289, subd. (h)) and sentenced to 16 months in prison. Shortly
thereafter, mother filed for divorce and obtained a restraining order
prohibiting all contact between father and his children. In 2014, petitioner
John K. married mother.
      Between 2013 and 2017, father repeatedly filed petitions with the
family court seeking a change of custody and visitation. The court denied
each of the petitions, confirming mother’s sole legal and physical custody of
the children. However, in April 2016, the court ordered mother to secure
psychotherapeutic counseling for the children so that they could work
through the familial issues, regardless of whether the counseling was likely
to lead to the resumption of contact with their father. The court continued to
monitor father’s progress in treatment and the children’s participation in
counseling until January 2018, when the court ordered that father start
reunification counseling and directed mother to notify the children’s
therapists that there was a likelihood that reunification would begin, possibly
within a few months, and that the therapist should work with the children to
prepare them for reunification therapy.
      In March 2018, John filed petitions seeking to terminate father’s
parental rights under section 7820 et seq.2 The petitions represented that


      2 Section 7820 authorizes a petition to be filed “for the purpose of
having a child under the age of 18 years declared free from the custody and
control of either or both parents if the child comes within any of the
descriptions set out in this chapter.” As relevant here, section 7822,
subdivision (a)(3) authorizes proceedings to be brought when “[o]ne parent
has left the child in the care and custody of the other parent for a period of


                                       2
John would seek to adopt the children upon the termination of father’s
parental rights. On that same date, mother filed a consent to the proposed
adoption. The family court proceedings were stayed pending the outcome of
the proceedings on John’s petitions.
      Between June 2018 and August 2019, counsel was appointed for father
and the children and an investigation was conducted pursuant to section
7851. The court investigator testified at trial and his report was introduced
into evidence. The court investigator concluded that father met the criteria
for termination of parental rights under section 7825 but that termination of
his rights at that time was not in the best interests of the children. John,
mother and father also testified.
      On August 19, 2019, at the conclusion of the trial, the court found that
the father’s parental rights should be terminated under section 7825 because
he had been convicted of a felony and the facts of the crime were of such a
nature so as to prove his unfitness as a parent to have future custody and
control of the minors. The court did find that there was insufficient evidence
of an intent to abandon to support termination under section 7822. The court
advised the parties that a written order was required and counsel for
petitioner indicated he would submit a proposed order. The written order
confirming the court’s oral ruling included the finding, which the court had
not made orally at the hearing, that termination of parental rights was in the



one year without any provision for the child’s support, or without
communication from the parent, with the intent on the part of the parent to
abandon the child.” Section 7825, subdivision (a) authorizes proceedings to be
brought when “[t]he child is one whose parent or parents are convicted of a
felony” and “[t]he facts of the crime of which the parent or parents were
convicted are of such a nature so as to prove the unfitness of the parent or
parents to have the future custody and control of the child.”


                                       3
best interests of the children. The written order was filed on October 11,
2019.
        Father’s notice of appeal was filed on October 21, 2019.
                                   Discussion
        1. Timeliness of the Appeal
        John contends that the appeal should be dismissed as untimely. The
timeliness of an appeal from a judgment or appealable order entered under
section 7820 is governed by California Rules of Court,3 rule 8.406. (Rule
8.400.) As relevant here, if no referee was involved, rule 8.406 provides that
“a notice of appeal must be filed within 60 days after the rendition of the
judgment or the making of the order being appealed.” As a general rule,
under rule 8.406, “if an order is pronounced in open court, the time to appeal
from the order begins to run when the order is pronounced.” (In re Markaus
V. (1989) 211 Cal. App. 3d 1331, 1335; but see id. at p. 1137 [general rule does
not apply where statute requires order to be written to be effective]; see also
In re Alyssa H. (1994) 22 Cal. App. 4th 1249, 1253-1254 [appeal from order
terminating parental rights was untimely where notice of appeal was filed 64
days after court pronounced order in open court]; In re Ryan R. (2004) 122
Cal. App. 4th 595, 599 [order terminating parental rights was not required to
be written to be effective, and thus time for noticing appeal was triggered
when court orally pronounced order].) While the court here announced its
ruling at the conclusion of the trial, the court’s direction to counsel to prepare
a written order and the subsequent inclusion of additional written findings in
that order suggests that the court did not intend its oral ruling to be effective
until the written order was entered. (Laraway v. Pasadena Unified School



       All rule references are to the California Rules of Court unless
        3

otherwise noted.

                                        4
Dist. (2002) 98 Cal. App. 4th 579, 583, [order which contemplates “further
action, such as the preparation of another order or judgment” is not
appealable]; Davis v. Taliaferro (1963) 218 Cal. App. 2d 120, 122-123 [minute
order directing party to prepare a judgment was “a mere preliminary entry
authorizing the subsequent judgment, did not finally dispose of the matter,
and was not a final appealable order”].) Accordingly, father’s notice of appeal,
filed within 60 days of the entry of the written order, was timely.4
      2. Termination of Parental Rights Under Section 7825
      “The termination of parental rights is ‘a drastic remedy to be resorted
to only in extreme cases.’ [Citations.] [¶] The ‘fundamental’ nature of parental
rights requires that there be clear and convincing evidence of the facts


      4 We note briefly that father’s argument that the local rules of the
Contra Costa County Superior Court required the filing of a written
judgment is incorrect. Contra Costa County Local Rules of Court, rule 5.10,
on which father relies, generally governs the submission of proposed orders in
family law matters but does not require a written order when terminating
parental rights. Subsection (a) of the rule reads, “The Court may consider
signing, at the time of hearing, proposed orders attached to the moving or
responsive papers or those orders prepared by either party in court
immediately following the hearing. Parties are therefore encouraged to
submit proposed orders with their moving or responsive papers.” Subsection
(b) reads, “Where feasible, attorneys directed to prepare an order after
hearing should prepare and submit the order to the Court on the day of the
hearing. If that is not feasible, the Court will expect the parties’ full
compliance with the timing requirements of California Rules of Court, Rule
5.125. . . . Failure to submit Orders After Hearing in accordance with Rule
5.125 may result in the imposition of sanctions.” Moreover, local rule 5.10 is
located in division 1 of title 5, which applies to the family law department,
not division 2 which governs juvenile court matters. As noted above, for
purposes of appeal, an action to free a child from parental custody and control
is governed by the rules applicable to juvenile court proceedings.
       Father’s request for judicial notice of the October 17, 2019 notice of
entry of judgment and the motion for constructive filing of his notice of
appeal are denied.

                                       5
necessary to terminate such rights. [Citations.] This standard mandates ‘
“that the evidence be ‘ “so clear as to leave no substantial doubt”; “sufficiently
strong to command the unhesitating assent of every reasonable mind.” ’ ” ’
[Citations.] [¶] The decision to terminate parental rights lies in the first
instance within the discretion of the juvenile court, and will not be disturbed
on appeal absent an abuse of that discretion. [Citation.] . . . With respect to
challenged factual findings, we will affirm ‘if there is any substantial
evidence to support the trial court’s findings,’ i.e., ‘if the evidence is
reasonable, credible and of solid value—such that a reasonable trier of fact
could find that termination of parental rights is appropriate based on clear
and convincing evidence.’ ” (In re Baby Girl M. (2006) 135 Cal. App. 4th 1528,
1535-1536; see also Conservatorship of O.B. (2020) 9 Cal. 5th 989, 1005
[“[W]hen presented with a challenge to the sufficiency of the evidence
associated with a finding requiring clear and convincing evidence, the court
must determine whether the record, viewed as a whole, contains substantial
evidence from which a reasonable trier of fact could have made the finding of
high probability demanded by this standard of proof.”].)
      As noted above, section 7825, subdivision (a) provides for the
permanent termination of parental rights where both of the following
requirements are satisfied: the child’s parent or parents are convicted of a
felony and the facts of the crime are of such a nature as to prove the unfitness
of the parent or parents to have the future custody and control of the child.
Section 7825 “focus[es] . . . on the parent, ‘requir[ing] clear and convincing
proof of the parent’s unfitness to have the future custody and control of the
child,’ and such unfitness must be demonstrated by the facts underlying a
felony conviction.” (In re Baby Girl M., supra, 135 Cal.App.4th at pp. 1536-
1539.) Nonetheless, in making the assessment under section 7825, the



                                          6
“paramount responsibility” of the court is to determine what is in the
children’s best interests. (In re James M. (1976) 65 Cal. App. 3d 254, 264; see
also In re Terry E. (1986) 180 Cal. App. 3d 932, 950-951 [section 7825
“concerns itself with the current parent-child relationship”].)
      Here, the court found that the children’s father was convicted of a
felony, the facts of the crime prove his unfitness to have custody and control
of the child, maintaining his parental rights would be detrimental to the
children, and termination of parental rights will serve the best interests of
the children.
      Contrary to father’s suggestion, the facts of his crime are sufficient to
establish his unfitness to parent his three younger daughters. A court
determines parental unfitness through the use of direct indicators, such as
“indications of violence, lewd behavior, use of the family home, harm to
family members, and involvement or victimization of minors.” (In re Baby
Girl M., supra, 135 Cal.App.4th at p. 1544.) Here, father pled guilty to
sexually penetrating his eldest daughter when she was 17 years old.
According to the police report, summarized in the investigator’s report, the
victim was awakened on morning of May 30, 2012, by her father stroking her
arms and legs. He continued to touch her over her clothes on her hip,
stomach, waist and breasts. After about two minutes, he left but returned
shortly thereafter and climbed under the covers. He pulled down her pajama
pants, moved her underwear aside and penetrated her vagina with his hand.
He then proceeded to orally copulate the victim and rubbed his erect penis on
her underwear, over her vagina, before climbing off of her to masturbate in




                                        7
the bathroom.5 Based on these facts, the investigator concluded, “In the
commission of his felony, [father] engaged in lewd/sexual acts that victimized
a minor who was a family member. His acts are direct indicators of parental
unfitness to have future custody and control of [the children].” At trial, the
investigator confirmed that it was “fairly clear that the nature of the
conviction” made father unfit as a parent to have custody and control of the
minors.
      Father’s reliance on In re Terry E., supra, 180 Cal. App. 3d 932 is
misplaced. In Terry E., the mother was convicted of various sex crimes
committed in concert with her then-boyfriend against her boyfriend’s ex-wife.
(Id. at p. 939.) The court concluded that the order terminating her parental
rights was not supported by the evidence where conditions had changed
substantially since the time of the mother’s offenses and “the only evidence
relating to [her] ability to properly care for her children [at the time of the
hearing] was that [she] had been rehabilitated during her three years and
eight months of incarceration.” (Id. at p. 950.) The court also noted that there
was no evidence on which a “trier of fact could objectively find a reasonable
probability that the conditions, i.e., the criminal disposition of the parent
which gave rise to the felony convictions would continue in the future to
render the parent unfit to care for the child.” (Id. at p. 952.) Here, however,
the facts of father’s convictions support a reasonable inference that father
would pose a danger to his daughters. (See Deborah S. v. Superior Court
(1996) 43 Cal. App. 4th 741, 751 [A parent who abuses one child, sexually or
physically, may pose a “serious threat” to their other children, because an



      5The investigator’s report also details two police reports in which the
parents of other girls reported inappropriate contact between father and their
daughters.


                                        8
“abusive parent’s risk of recidivism is not necessarily limited to the parent’s
previous victim.”].) Unlike the mother in Terry E., the father here made no
showing of rehabilitation sufficient to rebut the reasonable inference drawn
from the evidence. We do not suggest that a parent convicted of molestation
can never be rehabilitated. But while father professed his own reformation,
he provided no expert or other evidence to support his self-serving
testimony.6
      On the record before us, we cannot say that the court abused its
discretion in concluding that termination of father’s parental rights was in
the best interest of the children.7 A determination of the children’s best
interests requires consideration of the current parent-child relationship. (In
re Terry E., supra, 180 Cal.App.3d at p. 950.) Here, the youngest daughter
had no relationship with her father. She was in infant when the was
convicted and has had no contact with him since. In fact, she believed that
John was her father until these proceedings began.
      According to the investigator, when asked about her father, the middle
daughter told him that “the last time she saw her father was the day after he

      6 Contrary to father’s argument, the family court’s order that the
children begin discussing reunification with their therapists is not
substantial evidence of father’s rehabilitation sufficient to rebut the
reasonable inference that he continues to pose a threat to his children. While
father argues that the court’s order was “presumably . . . due to his
performance on parole and participation in his various programs, including A
Step Forward and his completion of apology letters,” none of that evidence
was presented to the trial court in these proceedings.
      7Father argues that the court failed to make the necessary finding
regarding the children’s best interests because the oral pronouncement of
judgment controls over the subsequently entered written judgment. As
discussed above, however, the court made only an oral ruling and directed
that a written judgment be prepared. The written judgment, which contains
the necessary findings, is the only judgment that was entered.


                                        9
was released from jail. She said she wasn’t sure why but she didn’t miss him
while he was in jail. . . . [She] isn’t afraid of her father and doesn’t really
think of him.” She also indicated that she did not want to attend the hearing
because it would make her uncomfortable to be in the courtroom with her
father. The investigator’s report includes a statement by her most recent
therapist that the girl “views her step-father (John K.) as her ‘dad’ and her
biological father is a stranger to her who has hurt her sisters.” According to
the therapist, the girl “fears for her safety as well.”
      When the oldest of the three children was interviewed by the
investigator, she told him the last time she saw her father was when she
visited him in jail. “She doesn’t miss her father, but misses the idea of him.
[She] said that she can’t see past what he did. . . . [I]t changes how she looks
at him. . . . [S]he realizes how much he manipulated people. [¶] . . . [S]he has
nightmares that her father has molested her or her siblings.” She indicated
that she would be okay with testifying at trial because “that way he can know
what she thinks and can stop trying to contact her.” According to her most
recent therapist, the girl “has nightmares about being raped by male friends
that are triggered whenever there is talk of reunification. [She] has vivid
memories of her father’s violence to her, her siblings and her mother.” The
therapist opined that the girl “was not ready for reunification and may never
be while she is a minor.”
      This evidence demonstrates the absence of any current parent-child
relationship worthy of maintaining. The court did not abuse its discretion in
finding that the termination of parental rights would not be detrimental to
the children.
      Father forfeited the argument asserted on appeal that the court erred
by failing to interview the children. At the conclusion of the mother’s



                                         10
testimony, minors’ counsel inquired as to the timing of the children’s
testimony. When the court questioned whether their testimony was
necessary, father’s counsel stated, “Under [section] 7891, there [are]
provisions for the minors to testify in chambers . . . to express their thoughts
and feelings about the proceedings, . . . the parents, . . . [and] preference as to
custody.” Petitioner’s attorney agreed that it is not “require[d]” but argued
the children should be permitted to testify. Petitioner’s counsel explained, “I
didn’t cross-examine the court investigator at length because I anticipated
having the children being able to testify as to their wishes.” He continued,
“The court has testimony from the court investigator that . . . minors
expressed to him that they didn’t wish to be adopted. That’s different than
the testimony that was contained in the report.” When the court confirmed
that it did not believe the children’s thoughts regarding adoption were
relevant, petitioner’s counsel agreed that he would not call them. Father’s
counsel contributed nothing to the discussion beyond the initial statement
quoted above and certainly did not argue that the court was required to
interview the children in chambers. Even assuming the interviews are
required under section 7891 (see Neumann v. Melgar (2004) 121 Cal. App. 4th
152, 171), any error was harmless as the record amply reflects the children’s
feelings regarding their relationship with their father.8



      8 Contrary to father’s suggestion, the court was not required to consider
the children’s feelings about adoption in determining their best interests.
(See In re Marcel N. (1991) 235 Cal. App. 3d 1007, 1012 [section 7825
proceedings are not limited to situations where adoption is contemplated];
T.P. v. T.W. (2011) 191 Cal. App. 4th 1428, 1440 [mother has standing to
petition for the termination of father’s parental right where adoption is not
contemplated].) In any event, to the extent that the record reflects that the
children may have had some ambivalence regarding adoption, they clearly
wanted no relationship with their father.


                                        11
      Finally, the trial court could reasonably reject the investigator’s opinion
that the best interest of the children required deferring termination of
father’s parental rights until the children addressed their family issues in
reunification therapy. The court investigator opined that the petitions were
filed as a means to avoid the reunification therapy ordered by the family
court and that termination of parental rights before completion of
reunification therapy would be detrimental to children. His opinion is based
on concerns expressed by the child-custody counselor appointed by the family
court and the children’s therapists that the children are suffering because of
father’s crime and that they need to work through their feelings about
reunification with their father in a therapeutic setting, whether or not
reunification actually occurs. John’s statements to the investigator support
the investigator’s opinion that the petitions were filed, at least in part, to
prevent the children from being compelled to participate in reunification
therapy as ordered by the family court. John told the investigator that he
filed the petition for the “children’s safety” and that after “father filed for
reunification in 2016,” he and mother “decided to look at terminating
[father’s] parental rights.” It is not apparent why any help the children may
receive in therapy will be less effective following termination of the father’s
rights, and that suggestion is unsupported by any expert opinion.
      Contrary to father’s argument, there is little if any relevance to the fact
that John did not file his petition to adopt the children at the same time that
he filed the section 7820 petition. John explained to the investigator that he
and mother started talking to the minors about adoption the previous year, in
2018, and his benefits at work changed to include legal benefits that allowed
them to obtain legal assistance with the adoption. Nothing in the record




                                        12
suggests that John is not prepared to move forward with the adoption
following termination.9
      It is undisputed that father’s criminal conduct had severe adverse
impacts on all of his children. The evidence discussed above further
establishes that the children have no existing relationship with him that
weighs against termination. The children are entitled to have this chapter
closed and to be provided the security and stability that comes with adoption.
(§ 7800 [The purpose of section 7825 “is to serve the welfare and best interest
of a child by providing the stability and security of an adoptive home when
those conditions are otherwise missing from the child’s life.”].)
                                  Disposition
      The order terminating parental rights is affirmed.



                                            POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




      9Moreover, as discussed above, proceedings under section 7825 do not
require that adoption be contemplated to sever an unfit parent’s rights. (In re
Marcel N., supra, 235 Cal.App.3d at p. 1012.)


                                       13